United States Court of Appeals
      for the Federal Circuit
                ______________________

       DATA ENGINE TECHNOLOGIES LLC,
               Plaintiff-Appellant

                           v.

                   GOOGLE LLC,
                  Defendant-Appellee
                ______________________

                      2017-1135
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:14-cv-01115-LPS, Chief
Judge Leonard P. Stark.
                ______________________

               Decided: October 9, 2018
               ______________________

   BENJAMIN F. FOSTER, Ahmad, Zavitsanos, Anaipakos,
Alavi & Mensing PC, Houston, TX, argued for plaintiff-
appellant. Represented by AMIR H. ALAVI, IFTIKAHR
AHMED, ALISA A. LIPSKI.

    DARYL JOSEFFER, King & Spalding LLP, Washington,
DC, argued for defendant-appellee.     Represented by
AMELIA GRACE YOWELL; JONATHAN K. WALDROP, MARCUS
BARBER, JOHN WALTER DOWNING, DARCY L. JONES, Kaso-
witz, Benson, Torres & Friedman LLP, Redwood Shores,
CA; DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH.
                ______________________
2                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC




    Before REYNA, BRYSON, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
     Data Engine Technologies LLC (“DET”) appeals the
district court’s entry of judgment on the pleadings holding
that the asserted claims of DET’s U.S. Patent
Nos. 5,590,259; 5,784,545; 6,282,551; and 5,303,146 are
ineligible under 35 U.S.C. § 101. The district court held
that the asserted claims are directed to abstract ideas and
fail to provide an inventive concept. We conclude that,
with the exception of claim 1 of the ’551 patent, the as-
serted claims of the ’259, ’545, and ’551 patents (“Tab
Patents”) are directed to patent-eligible subject matter.
These claims are not abstract, but rather are directed to a
specific improved method for navigating through complex
three-dimensional electronic spreadsheets. We agree,
however, that the asserted claims of the ’146 patent,
reciting methods for tracking changes to data in spread-
sheets, are directed to the abstract idea of collecting,
recognizing, and storing changed information. After a
searching review, we find nothing in these claims that
provides an inventive concept sufficient to render the
claims patent eligible. Accordingly, we affirm-in-part,
reverse-in-part, and remand.
                        BACKGROUND
                   I. The Tab Patents
   The Tab Patents are titled “System and Methods for
Improved Spreadsheet Interface With User-Familiar
Objects,” and claim priority to April 8, 1992. 1 The Tab


    1   Because the Tab Patents’ specifications are sub-
stantially identical, we refer only to the ’259 patent’s
specification.
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                   3



Patents claim systems and methods for making complex
electronic spreadsheets more accessible by providing
familiar, user-friendly interface objects—specifically,
notebook tabs—to navigate through spreadsheets while
circumventing the arduous process of searching for,
memorizing, and entering complex commands.
     The Tab Patents teach that the advent of electronic
spreadsheets offered dramatic improvements in creating,
editing, and using spreadsheets to organize and process
data. Despite such advantages, twenty-five years ago,
electronic spreadsheets were not easy to use. ’259 patent
col. 2 ll. 57–59. Users were required to master complex
commands in order to perform basic operations within a
spreadsheet. Id. at col. 2 ll. 28–29. To find an appropri-
ate command for an operation, users would navigate
through complex menu systems, with the proper com-
mand buried under several menus. Id. at col. 2 ll. 29–32.
“Finding this approach to be unworkable, many users
[would] memorize frequently-needed commands instead.”
Id. at col. 2 ll. 41–42. Because such commands were
arbitrary (e.g., “/Worksheet Global Default Other Interna-
tional”), users could only master a very small fraction of
available commands and features. Id. at col. 2 ll. 40–47,
53–56.
    The Tab Patents specifically identify problems with
navigation through prior art three-dimensional or mul-
tipage electronic spreadsheets. The Tab Patents explain
that the complex commands required to manipulate each
additional spread of the three-dimensional spreadsheet
diminished the utility and ease of use of this technology.
    The invention claimed in the Tab Patents provided a
solution to this problem. Specifically, the Tab Patents are
directed to and claim a method of implementing a note-
book-tabbed interface, which allows users to easily navi-
gate through three-dimensional electronic spreadsheets.
As shown in Figure 4G of the ’259 patent below, the Tab
4                     DATA ENGINE TECHS. LLC   v. GOOGLE LLC



Patents provide “an electronic spreadsheet system in-
clud[ing] a notebook interface having a plurality of note-
book pages, each of which contains a spread of
information cells, or other desired page type.” Id. at col. 3
ll. 48–52. In contrast to conventional electronic spread-
sheets, the method claimed in the Tab Patents “includes
user-familiar objects, i.e., paradigms of real-world objects
which the user already knows how to use” such as note-
book tabs. Id. at col. 6 ll. 52–58. “In this manner, com-
plexities of the system are hidden under ordinary,
everyday object metaphors,” providing a “highly intuitive
interface—one in which advanced features (e.g., three-
dimensionality) are easily learned.” Id. at col. 6 ll. 58–63.




    Figure 2D below shows more closely an individual
spreadsheet page with notebook tabs located along the
bottom edge of the page.
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                      5



     In this preferred embodiment, “each page identifier is
in the form of a tab member (e.g., members 261a, 262a,
263a) situated along a bottom edge of the notebook.” Id.
at col. 8 ll. 13–15. Although these tabs are labeled A, B,
and C, etc., they are typically given descriptive names
assigned by the user. Id. at col. 8 ll. 19–23. To move to
different spreadsheet pages, the user selects the corre-
sponding tab for that page. Id. at col. 8 ll. 45–47. Thus,
“instead of finding information by scrolling different parts
of a large spreadsheet, or by invoking multiple windows of
a conventional three-dimensional spreadsheet, the pre-
sent invention allows the user to simply and conveniently
‘flip through’ several pages of the notebook to rapidly
locate information of interest.” Id. at col. 8 ll. 51–57. This
improved interface allows for “rapidly accessing and
processing information on the different pages, including,
for example, displaying a plurality of page identifiers for
selecting individual pages.” Id. at col. 3 ll. 53–56.
    Although these spreadsheet interfaces have become
ubiquitous, Quattro Pro, the first commercial embodiment
of the claimed invention, was highly acclaimed as having
revolutionized three-dimensional electronic spreadsheets.
During prosecution, DET submitted contemporaneous
articles showing the state of the art at the time of the
invention and evidencing the significance of the claimed
methods to spreadsheet technology. For example, PC
World, a leading computer magazine, published a front-
page article, “Quattro Pro for Windows: The Ultimate 3-D
Spreadsheet.” J.A. 981. The article reflected the indus-
try’s view that “keeping large, complex worksheet projects
organized, manageable, and reliable ha[d] long been a
major concern for serious spreadsheet users” and that
existing spreadsheets had “data and results hidden all
over the place.” J.A. 982. The article touts the claimed
notebook-tabbed spreadsheet interface as a solution to
that problem, explaining that it “makes developing nifty
applications far easier for the average spreadsheet user,
6                     DATA ENGINE TECHS. LLC   v. GOOGLE LLC



and [that] intelligent command organization makes
navigation efficient.” Id. PC World published another
cover story naming Quattro Pro “The Best of 1992,” again
lauding it as “the first spreadsheet to make three-
dimensional modeling an accessible, useful analytic tool.”
J.A. 1007. The article stated that “[o]ne of the keys to the
product’s success is a notebook metaphor, in which each
worksheet page can be assigned a descriptive name and
users can navigate through the set by clicking on page
tabs.” Id.
     Similarly, in 1992, InfoWorld named Quattro Pro the
product of the year for productivity applications. In doing
so, InfoWorld wrote:
    We collected all the word processors, spread-
    sheets, databases, personal information manag-
    ers, and other productivity applications and asked
    ourselves a question: “Which of these programs
    really changed the way an individual user goes
    about handling data? Does any one stand out as a
    productivity booster?”
    Our answer was Quattro Pro for Windows. The
    reason: Borland designed this program from the
    ground up and examined how spreadsheet users
    would work in a Windows environment. The
    notebook metaphor, with pages and tabs for differ-
    ent worksheets, simplifies handling large work-
    sheets. The “interface builder” lets a user design
    custom dialog boxes without extensive macro pro-
    gramming. And, of course, Quattro Pro’s graphics
    are stellar.
J.A. 1008 (emphasis added). In total, DET submitted
seven articles dated between 1992 and 1993, all touting
the advantages of its use of notebook tabs to improve
navigation through three-dimensional spreadsheets.
See J.A. 981–1010.
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                    7



    DET filed suit against Google LLC, asserting claims
1–2, 12–13, 16–17, 19, 24, 46–47, and 51 of the
’259 patent; claims 1–2, 5–7, 10, 13, and 35 of the
’545 patent; and claims 1, 3, 6–7, 10, 12–13, 15, and 18 of
the ’551 patent. The district court considered claim 12 of
the ’259 patent representative of all asserted claims of the
Tab Patents. See Data Engine Techs. LLC v. Google Inc.,
211 F. Supp. 3d 669, 677–78 (D. Del. 2016) (“District
Court Op.”). Claim 12 of the ’259 patent recites:
   12. In an electronic spreadsheet system for stor-
   ing and manipulating information, a computer-
   implemented method of representing a three-
   dimensional spreadsheet on a screen display, the
   method comprising:
   displaying on said screen display a first spread-
   sheet page from a plurality of spreadsheet pages,
   each of said spreadsheet pages comprising an ar-
   ray of information cells arranged in row and col-
   umn format, at least some of said information
   cells storing user-supplied information and formu-
   las operative on said user-supplied information,
   each of said information cells being uniquely iden-
   tified by a spreadsheet page identifier, a column
   identifier, and a row identifier;
   while displaying said first spreadsheet page, dis-
   playing a row of spreadsheet page identifiers
   along one side of said first spreadsheet page, each
   said spreadsheet page identifier being displayed
   as an image of a notebook tab on said screen dis-
   play and indicating a single respective spread-
   sheet page, wherein at least one spreadsheet page
   identifier of said displayed row of spreadsheet
   page identifiers comprises at least one user-
   settable identifying character;
   receiving user input for requesting display of a
   second spreadsheet page in response to selection
8                      DATA ENGINE TECHS. LLC   v. GOOGLE LLC



    with an input device of a spreadsheet page identi-
    fier for said second spreadsheet page;
    in response to said receiving user input step, dis-
    playing said second spreadsheet page on said
    screen display in a manner so as to obscure said
    first spreadsheet page from display while continu-
    ing to display at least a portion of said row of
    spreadsheet page identifiers; and
    receiving user input for entering a formula in a
    cell on said second spreadsheet page, said formula
    including a cell reference to a particular cell on
    another of said spreadsheet pages having a par-
    ticular spreadsheet page identifier comprising at
    least one user-supplied identifying character, said
    cell reference comprising said at least one user-
    supplied identifying character for said particular
    spreadsheet page identifier together with said
    column identifier and said row identifier for said
    particular cell.
’259 patent col. 26 l. 43–col. 27 l. 17.
                     II. The ’146 Patent
     The ’146 patent is titled “System and Methods for Im-
proved Scenario Management in an Electronic Spread-
sheet.” The ’146 patent is directed to methods that allow
electronic spreadsheet users to track their changes. The
specification teaches that prior art electronic spreadsheets
were not particularly adept at managing “what-if ” scenar-
ios in a given spreadsheet. ’146 patent col. 2 ll. 41–44.
The patent explains that “[s]ince a given spreadsheet
model is routinely created under a set of assumptions
(e.g., level of sales, corporate tax rate, and the like), it is
desirable to test the extremes of one’s assumptions to
ascertain the likely results.” Id. at col. 2 ll. 45–49. Prior
art spreadsheets, however, “provided little or no tools for
creating and managing such a multitude of scenarios.”
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                      9



Id. at col. 2 ll. 51–52. Instead, users had to “resort to
manually creating separate copies of the underlying
model, with the user responsible for tracking any modifi-
cations made in the various copies.” Id. at col. 2 ll. 53–56.
     The ’146 patent purports to solve this problem by
providing an electronic spreadsheet system “having a
preferred interface and methods for creating and tracking
various versions or ‘scenarios’ of a data model.” Id. at
col. 2 ll. 61–63. The claimed system “includes tools for
specifying a ‘capture area,’ that is, a specific set of infor-
mation cells to be tracked and an Identify Scenario tool
for automatically determining changes between a cap-
tured parent or baseline model and a new scenario.”
Id. at col. 2 ll. 63–67.
    DET alleged infringement of claims 1, 26–28, and 32–
34 of the ’146 patent. The district court considered inde-
pendent claims 1 and 26 representative of all the asserted
claims of the ’146 patent.      See District Court Op.,
211 F. Supp. 3d at 680. Claims 1 and 26 recite:
    1. In an electronic spreadsheet system for model-
    ing user-specified information in a data model
    comprising a plurality of information cells, a
    method for automatically tracking different ver-
    sions of the data model, the method comprising:
    (a) specifying a base set of information cells for
    the system to track changes;
    (b) creating a new version of the data model by
    modifying at least one information cell from the
    specified base set; and
    (c) automatically determining cells of the data
    model which have changed by comparing cells in
    the new version against corresponding ones in the
    base set.
                               ***
10                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



     26. In an electronic spreadsheet system, a method
     for storing different versions of a spreadsheet
     model, the method comprising:
     (a) maintaining a base version of the spreadsheet
     model as ordered information on a storage device;
     and
     (b) for each new version of the spreadsheet model:
     (i) determining portions of the new version which
     have changed when compared against the base
     version, and
     (ii) maintaining the new version by storing addi-
     tional information for only those portions deter-
     mined to have changed.
’146 patent col. 14 ll. 1–13 (emphasis added), col. 16
ll. 7–19.
             III. The District Court’s Decision
    Google filed a motion for judgment on the pleadings
under Federal Rule of Civil Procedure 12(c), arguing that
the asserted claims of the Tab Patents and the ’146 patent
are directed to patent-ineligible subject matter under
§ 101. The district court granted the motion with respect
to the Tab Patents, concluding that representative
claim 12 of the ’259 patent is “directed to the abstract idea
of using notebook-type tabs to label and organize spread-
sheets.” District Court Op., 211 F. Supp. 3d at 678. The
district court also agreed with Google that claim 12 “is
directed to an abstract idea that humans have commonly
performed entirely in their minds, with the aid of colum-
nar pads and writing instruments.” Id. at 679. The
district court held that the remaining limitations of
claim 12 fail to recite an inventive concept. Id.
    Similarly, with respect to the ’146 patent, the district
court concluded that the asserted claims are directed to
the abstract idea of “collecting spreadsheet data, recogniz-
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                 11



ing changes to spreadsheet data, and storing information
about the changes,” and more specifically, directed “to
input of information in a (computerized) columnar pad,
recognition of changes in later versions of the inputted
information, and storage of information about the chang-
es.” Id. at 680–81 (emphases omitted). The district court
also held that additional claim limitations directed to
electronic spreadsheets failed to provide an inventive
concept sufficient to confer patent eligibility. Id.
   DET appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(1).
                         DISCUSSION
                              I
    We review the district court’s judgment on the plead-
ings under regional circuit law. Merck & Co. v. Hi-Tech
Pharmacal Co., 482 F.3d 1317, 1320 (Fed. Cir. 2007). The
Third Circuit reviews the grant of judgment on the plead-
ings de novo, “accept[ing] all of the allegations in the
pleadings of the party against whom the motion is ad-
dressed as true and draw[ing] all reasonable inferences in
favor of the non-moving party.” Allstate Prop. & Cas. Ins.
Co. v. Squires, 667 F.3d 388, 390 (3d Cir. 2012). Patent
eligibility can be determined on the pleadings under
Rule 12(c) when there are no factual allegations that,
when taken as true, prevent resolving the eligibility
question as a matter of law. Cf. Aatrix Software, Inc. v.
Green Shades Software, Inc., 882 F.3d 1121, 1125
(Fed. Cir. 2018); Berkheimer v. HP Inc., 881 F.3d 1360,
1365 (Fed. Cir. 2018).
    Section 101 provides that “[w]hoever invents or dis-
covers any new and useful process, machine, manufac-
ture, or composition of matter, or any new and useful
improvement thereof, may obtain a patent therefor.”
35 U.S.C. § 101. In Alice Corp. v. CLS Bank Internation-
al, the Supreme Court articulated a two-step test for
12                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



examining patent eligibility under § 101. 134 S. Ct. 2347
(2014). “We must first determine whether the claims at
issue are directed to a patent-ineligible concept.” Id.
at 2355. “Laws of nature, natural phenomena, and ab-
stract ideas are not patentable.” Id. at 2354 (quoting
Ass’n for Molecular Pathology v. Myriad Genetics, Inc.,
569 U.S. 576, 589 (2013)). “The ‘abstract ideas’ category
embodies ‘the longstanding rule that ‘[a]n idea of itself is
not patentable.’” Id. at 2355 (alteration in original)
(quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). If
the claims are not directed to a patent-ineligible concept
under Alice step 1, “the claims satisfy § 101 and we need
not proceed to the second step.” Core Wireless Licensing
S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir.
2018) (citing Visual Memory LLC v. NVIDIA Corp.,
867 F.3d 1253, 1262 (Fed. Cir. 2017)).
    If the claims are directed to a patent-ineligible con-
cept, however, we next consider Alice step two. In this
step, we consider “the elements of each claim both indi-
vidually and ‘as an ordered combination’ to determine
whether the additional elements ‘transform the nature of
the claim’ into a patent-eligible application.”       Alice,
134 S. Ct. at 2355 (quoting Mayo Collaborative Servs. v.
Prometheus Labs., Inc., 566 U.S. 66, 78–79 (2012)). This
second step is “a search for an ‘inventive concept’—i.e., an
element or combination of elements that is ‘sufficient to
ensure that the patent in practice amounts to significant-
ly more than a patent upon the [ineligible concept] itself.’”
Id. (alteration in original) (quoting Mayo, 566 U.S.
at 72–73).
                             II
    We first address the Tab Patents. Our analysis be-
gins at Alice step one, asking “whether the claims at issue
are directed to a patent-ineligible concept.” Id. at 2355.
With the exception of claim 1 of the ’551 patent, we hold
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                   13



that the asserted claims of the Tab Patents are directed to
patent-eligible subject matter.
                              A
     When considered as a whole, and in light of the speci-
fication, representative claim 12 of the ’259 patent is not
directed to an abstract idea. Rather, the claim is directed
to a specific method for navigating through three-
dimensional electronic spreadsheets. The method pro-
vides a specific solution to then-existing technological
problems in computers and prior art electronic spread-
sheets. The specification teaches that prior art computer
spreadsheets were not user friendly. They required users
to “master many complex and arbitrary operations.”
’259 patent col. 2 ll. 28–29. Users had to search through
complex menu systems to find appropriate commands to
execute simple computer tasks, which required users to
memorize frequently needed commands. Id. at col. 2
ll. 29–45. This was burdensome and hindered a user’s
ability to find or access the many commands and features
available in prior art computer spreadsheets, undercut-
ting the effectiveness of the computer as a means to
review and edit a spreadsheet. Id. at col. 2 ll. 45–56. This
was particularly true for three-dimensional spreadsheets,
which allowed users to build spreadsheet workspaces
consisting of multiple two-dimensional spreadsheets,
further increasing the complexity of using and navigating
between multiple spreadsheets. Id. at col. 2 l. 66–col. 3
l. 24.
    The Tab Patents solved this known technological
problem in computers in a particular way—by providing a
highly intuitive, user-friendly interface with familiar
notebook tabs for navigating the three-dimensional work-
sheet environment. Id. at col. 3 ll. 44–52. The improve-
ment allowed computers, for the first time, to provide
rapid access to and processing of information in different
spreadsheets, as well as easy navigation in three-
14                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



dimensional spreadsheets. The invention was applauded
by the industry for improving computers’ functionality as
a tool able to instantly access all parts of complex three-
dimensional electronic spreadsheets. Numerous contem-
poraneous articles attributed the improved three-
dimensional spreadsheets’ success to its notebook tab
feature. 2
    Representative claim 12 recites precisely this tech-
nical solution and improvement in computer spreadsheet
functionality. The claim recites specific steps detailing
the method of navigating through spreadsheet pages
within a three-dimensional spreadsheet environment
using notebook tabs. The claim requires displaying on a
screen display a row of spreadsheet page identifiers along



     2  The district court declined to consider the articles
included in the prosecution history, relying only on the
pleadings and the patents attached to DET’s complaint.
District Court Op., 211 F. Supp. 3d at 681 n.4. On a
motion for judgment on the pleadings, however, the court
may consider “matters of public record.” Cf. Bruni v. City
of Pittsburgh, 824 F.3d 353, 360 (3d Cir. 2016) (quoting
Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,
998 F.2d 1192, 1196 (3d Cir. 1993)). Prosecution histories
constitute public records. See Hockerson-Halberstadt, Inc.
v. Avia Group Int’l, Inc., 222 F.3d 951, 957 (Fed. Cir.
2000) (“The prosecution history constitutes a public
record . . . .”); see 37 C.F.R. § 1.11(a) (“The specification,
drawings, and all papers to the file of: [a] published
application; a patent; or a statutory invention registration
are open to inspection by the public . . . .”). We consider
this evidence relevant in our de novo review because it is
part of the Tab Patents’ prosecution histories and was
relied on in DET’s opposition to Google’s Rule 12(c) mo-
tion.
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                   15



one side of the first spreadsheet page, with each spread-
sheet page identifier being a notebook tab. The claim
requires at least one user-settable identifying character to
label the notebook tab and describes navigating through
the various spreadsheet pages through selection of the
notebook tabs. The claim further requires a formula that
uses the identifying character to operate on information
spread between different spreadsheet pages that are
identified by their tabs. The claimed method does not
recite the idea of navigating through spreadsheet pages
using buttons or a generic method of labeling and organiz-
ing spreadsheets. Rather, the claims require a specific
interface and implementation for navigating complex
three-dimensional spreadsheets using techniques unique
to computers.
     In this regard, claim 12 is similar to the claims we
held patent eligible in Core Wireless. There, the claims
were directed to an improved display interface that al-
lowed users to more quickly access stored data and pro-
grams in small-screen electronics, thereby improving the
efficient functioning of the computer. Core Wireless,
880 F.3d at 1359. The prior art taught that small-screen
electronic interfaces required users to scroll through and
switch views to find desired data and functions. Id.
at 1363. Core Wireless’s invention, however, improved
the efficiency of these display interfaces. By displaying
only a limited list of common functions and data from
which to choose, the invention spared users from time-
consuming operations of navigating to, opening up, and
then navigating within, each separate application. Id.
The invention thus increased the efficiency with which
users could navigate through various views and windows.
Id. We rejected the accused infringer’s contention that
the claims were merely directed to the abstract idea of
indexing information because the claims were directed “to
an improved user interface for computing devices” and “a
particular manner of summarizing and presenting infor-
16                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



mation in electronic devices.” Id. at 1362 (emphasis
added). We concluded that the claims were patent eligible
because the claims “recite[d] a specific improvement over
prior systems, resulting in an improved user interface for
electronic devices,” and thus were directed to “an im-
provement in the functioning of computers.” Id. at 1363.
     Claim 12 of the ’259 patent similarly recites a method
that differs from prior art navigation methods and “pro-
vide[s] for rapidly accessing and processing information”
in three-dimensional spreadsheets. ’259 patent col. 3
ll. 53–54. “[I]nstead of finding information by scrolling
different parts of a large spreadsheet” the invention
“allows the user to simply and conveniently ‘flip through’
several pages of the notebook to rapidly locate infor-
mation of interest.” Id. at col. 8 ll. 51–57. Moreover, akin
to the claims in Core Wireless, claim 12 recites a “specific”
and “particular” manner of navigating a three-
dimensional spreadsheet that improves the efficient
functioning of computers. See Core Wireless, 880 F.3d
at 1362, 1363.
    Likewise, claim 12 comports with the claims we held
patent eligible in Trading Technologies International, Inc.
v. CQG, Inc. 675 F. App’x 1001 (Fed. Cir. 2017). There,
the claims recited a trading system in which a graphical
user interface displayed dynamic bid and ask prices for a
particular commodity traded in the market along with a
static display of prices corresponding to the bids and asks.
Id. at 1003. The system paired orders with the static
display of prices to prevent entry of orders that had
changed prices. Id. The patents explained that the
invention solved an existing problem in the prior art by
reducing the time it took to place and execute a trading
order. We agreed with the district court that “the chal-
lenged patents ‘solve[d] problems of prior graphical user
interface devices . . . in the context of computerized trad-
ing[] relating to speed, accuracy and usability.’” Id.
at 1004 (alterations in original) (quoting Trading Techs.
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                   17



Int’l, Inc. v. CQG, Inc., No. 05-cv-4811, 2015 WL 774655,
at *4 (N.D. Ill. Feb. 24, 2015)). As the district court had
explained, the claims were not merely directed to display-
ing information on a graphical user interface, but rather
“require[d] a specific, structured graphical user interface
paired with a prescribed functionality directly related to
the graphical user interface’s structure that is addressed
to and resolves a specifically identified problem in the
prior state of the art.” Id. We agreed and adopted the
district court’s articulated reasons to conclude that the
claims were not abstract under Alice step one. Id.
     Google asserts that this court has repeatedly found
that claims directed to methods of organizing and pre-
senting information are abstract and that we should so
hold here. During oral argument, Google identified three
cases to best support its position: Affinity Labs of Texas,
LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016);
Intellectual Ventures I LLC v. Capital One Financial
Corp., 850 F.3d 1332 (Fed. Cir. 2017) (hereinafter, “Capi-
tal One”); and Intellectual Ventures I LLC v. Erie Indem-
nity Co., 850 F.3d 1315 (Fed. Cir. 2017) (hereinafter, “Erie
Indemnity”).        See Oral     Arg.    at    29:57–30:51,
http://oralarguments.cafc.uscourts.gov/default.aspx
?fl=2017-1135.mp3. We have reviewed these cases, but
conclude that the claims in those cases were materially
different.
     In Affinity Labs, we held that claims directed to
“streaming regional broadcast signals to cellular tele-
phones located outside the region” were ineligible because
“[t]he concept of providing out-of-region access to regional
broadcast content is an abstract idea.” 838 F.3d at 1255,
1258. The claims were “entirely functional in nature,”
and we found nothing in the claims “directed to how to
implement out-of-region broadcasting.”        Id. at 1258.
Although the representative claim also recited “a graph-
ical user interface” for displaying a menu of available
media options from which a user could select, the limita-
18                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



tion was “conventional,” insignificant extra-solution
activity and thus insufficient to confer patent eligibility.
Id. at 1261. In Capital One, the claims were directed to
an apparatus for managing eXtensible Markup Language
(“XML”) documents. 850 F.3d at 1338. The invention
allowed users to make changes to data in a “dynamic
document,” which could then be dynamically propagated
back into an original XML document. Id. at 1339. We
held those claims were “directed to the abstract idea of
collecting, displaying, and manipulating data.”          Id.
at 1340. In Erie Indemnity, we held that claims reciting a
method for searching a database using an index of de-
scriptive terms associated with “category” and “domain”
tags were directed to the abstract idea of “creating an
index and using that index to search for and retrieve
data.” 850 F.3d at 1326–27. The claims did not recite any
specific structure or improvement of computer functional-
ity sufficient to render the claims not abstract. Id.
at 1328–29.
    In contrast to Affinity Labs, Capital One, and Erie In-
demnity, representative claim 12 is not simply directed to
displaying a graphical user interface or collecting, manip-
ulating, or organizing information to improve navigation
through three-dimensional spreadsheets. 3 Instead, the



     3  We have also considered Affinity Labs of Texas,
LLC v. Amazon.com Inc., 838 F.3d 1266 (Fed. Cir. 2016),
also cited by Google, and find it distinguishable as well.
There, the claims were directed to “a network-based
media system with a customized user interface, in which
the system delivers streaming content from a network-
based resource.” Id. at 1268. We held the claims ineligi-
ble because “the concept of delivering user-selected media
content to portable devices is an abstract idea.”
Id. at 1269. Although the claim recited a “customized
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                    19



claim recites a specific structure (i.e., notebook tabs)
within a particular spreadsheet display that performs a
specific function (i.e., navigating within a three-
dimensional spreadsheet).
    Nor is representative claim 12 directed generally to
displaying information on a screen, without “requir[ing] a
new source or type of information, or new techniques for
analyzing it,” like the claims in Electric Power Group,
LLC v. Alstom S.A. 830 F.3d 1350, 1353–54 (Fed. Cir.
2016). And unlike ineligible claims that merely “collect[],
organiz[e], and display . . . information on a generic
display device,” claim 12 recites “a specific improvement
to the way computers . . . operate.” See Interval Licensing
LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018)
(quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
1336 (Fed Cir. 2016)).
    At Alice step one, “it is not enough to merely identify a
patent-ineligible concept underlying the claim; we must
determine whether that patent-ineligible concept is what
the claim is ‘directed to.’” Rapid Litig. Mgmt. Ltd. v.
CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).
And that inquiry requires that the claims be read as a
whole. See Alice, 134 S. Ct. at 2355 n.3. We conclude
that, when read as a whole, in light of the specification,


user interface,” we held that “‘customizing information
based on . . . information known about the user’ is an
abstract idea.” Id. at 1271 (alteration in original) (quoting
Intellectual Ventures I LLC v. Capital One Bank (USA),
792 F.3d 1363, 1369 (Fed. Cir. 2015)). Representative
claim 12 of the ’259 patent, however, is different. Alt-
hough its recited notebook tabs can be customized, see
’259 patent col. 8 ll. 19–23, they are more than merely
labeled tabs. They implement a specific function—an
improved manner of navigating through the spreadsheet.
20                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



claim 12 is directed to more than a generic or abstract
idea as it claims a particular manner of navigating three-
dimensional spreadsheets, implementing an improvement
in electronic spreadsheet functionality.
    Google avers that humans have long used tabs to or-
ganize information. It cites tabbed notebooks, binder
dividers, file folders, and sticky Post-it notes as well-
known examples of organizing information using tabs.
We agree that tabs existed outside the context of electron-
ic spreadsheets prior to the claimed invention. It is not
enough, however, to merely trace the invention to some
real-world analogy. The eligibility question is not wheth-
er anyone has ever used tabs to organize information.
That question is reserved for §§ 102 and 103. The ques-
tion of abstraction is whether the claim is “directed to” the
abstract idea itself. Id. We must consider the claim as a
whole to determine whether the claim is directed to an
abstract idea or something more. Google fails to appreci-
ate the functional improvement achieved by the specifical-
ly recited notebook tabs in the claimed methods. The
notebook appearance of the tabs was specifically chosen
by the inventors because it is easily identified by users.
The tabs are not merely labeled buttons or other generic
icons.    DET has disclaimed as much.              See Oral
Arg. at 11:03–47. Rather, the notebook tabs are specific
structures within the three-dimensional spreadsheet
environment that allow a user to avoid the burdensome
task of navigating through spreadsheets in separate
windows using arbitrary commands.
    Because we conclude that representative claim 12 of
the ’259 patent is not abstract under Alice step one, we
need not reach Alice step two with respect to claim 12.
See Core Wireless, 880 F.3d at 1363.
                             B
    Notwithstanding our conclusion that representative
claim 12 of the ’259 patent is directed to patent-eligible
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                      21



subject matter, we conclude that claim 1 of the ’551 pa-
tent is ineligible.
    Claim 1 of the ’551 patent recites:
    1. In an electronic spreadsheet for processing al-
    phanumeric information, said . . . electronic
    spreadsheet comprising a three-dimensional
    spreadsheet operative in a digital computer and
    including a plurality of cells for entering data and
    formulas, a method for organizing the three-
    dimensional spreadsheet comprising:
    partitioning said plurality of cells into a plurality
    of two-dimensional cell matrices so that each of
    the two-dimensional cell matrices can be present-
    ed to a user as a spreadsheet page;
    associating each of the cell matrices with a user-
    settable page identifier which serves as a unique
    identifier for said each cell matrix;
    creating in a first cell of a first page at least one
    formula referencing a second cell of a second page
    said formula including the user-settable page
    identifier for the second page; and
    storing said first and second pages of the plurality
    of cell matrices such that they appear to the user
    as being stored within a single file.
’551 patent col. 23 l. 60–col. 24 l. 13.
    We conclude that under Alice step one, this claim is
directed to the abstract idea of identifying and storing
electronic spreadsheet pages. DET concedes that, unlike
claim 12 of the ’259 patent, claim 1 of the ’551 patent is
“directed at something a bit more general.”
See Oral Arg. at 9:55–58. Indeed, it generically recites
“associating each of the cell matrices with a user-settable
page identifier” and does not recite the specific implemen-
tation of a notebook tab interface. ’551 patent col. 24
22                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



ll. 3–4. Claim 1 of the ’551 patent is therefore not limited
to the specific technical solution and improvement in
electronic spreadsheet functionality that rendered repre-
sentative claim 12 of the ’259 patent eligible. Instead,
claim 1 of the ’551 patent covers any means for identify-
ing electronic spreadsheet pages.
    Because claim 1 of the ’551 patent is directed to an
abstract idea, we must turn to Alice step two to “deter-
mine whether the additional elements ‘transform the
nature of the claim’ into a patent-eligible application.”
Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 78).
The “mere recitation of a generic computer cannot trans-
form a patent-ineligible abstract idea into a patent-
eligible invention.” Id. at 2358. “For the role of a com-
puter in a computer-implemented invention to be deemed
meaningful in the context of this analysis, it must involve
more than performance of ‘well-understood, routine, [and]
conventional activities previously known to the industry.’”
Content Extraction & Transmission LLC v. Wells Fargo
Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (Fed. Cir.
2014) (alteration in original) (quoting Alice, 134 S. Ct.
at 2359).
    After a searching review, the additional elements of
claim 1 of the ’551 patent fail to provide an inventive
concept. Claim 1 merely recites partitioning cells to be
presented as a spreadsheet, referencing in one cell of a
page a formula referencing a second page, and saving the
pages such that they appear as being stored as one file.
These limitations merely recite the method of implement-
ing the abstract idea itself and thus fail under Alice step
two.    Therefore, we conclude that claim 1 of the
’551 patent is ineligible under § 101.
                            III
    Finally, we turn to the ’146 patent, which is directed
to a method of tracking changes in three-dimensional
spreadsheets. Beginning at Alice step one, we agree with
DATA ENGINE TECHS. LLC   v. GOOGLE LLC                    23



the district court that these claims are directed to the
abstract idea of collecting spreadsheet data, recognizing
changes to spreadsheet data, and storing information
about the changes.
     The district court considered claims 1 and 26 repre-
sentative of all asserted claims of the ’146 patent.
See District Court Op., 211 F. Supp. 3d at 680. At their
core, these claims recite tracking changes in a spread-
sheet by: (1) creating a base version of a spreadsheet,
(2) creating a new version of the spreadsheet, and
(3) determining which cells of data have changed by
comparing the new and base versions. The concept of
manually tracking modifications across multiple sheets is
an abstract idea. The mere automation of this process
does not negate its abstraction. Unlike claim 12 of the
’259 patent, nothing in the ’146 patent’s claims viewed in
light of the specification convinces us that the claimed
method improves spreadsheet functionality in a specific
way sufficient to render the claims not abstract.
    We agree with the district court that these claims are
akin to those we held ineligible in Content Extraction.
There, the claims were directed to methods of extracting
data from hard-copy documents using an automated
scanner, recognizing information from the extracted data,
and storing that data in memory. Content Extraction,
776 F.3d at 1345, 1347. We see no material difference in
the level of abstraction here. The ’146 patent’s claims
recite determining changes to spreadsheets by comparing
the cells in two versions of the spreadsheet and storing
that information. We reject DET’s attempt to distinguish
Content Extraction on the ground that it involved a busi-
ness method. Regardless of the field of the technology,
the claims at issue here are sufficiently similar to those in
Content Extraction for us to conclude that the claims of
the ’146 patent are also abstract. As in Content Extrac-
tion, we hold that the asserted claims of the ’146 patent
24                    DATA ENGINE TECHS. LLC   v. GOOGLE LLC



are directed to the abstract idea of collecting, recognizing,
and storing the recognized data in memory. Id. at 1347.
    We also conclude that the asserted claims of the
’146 patent do not recite an inventive concept under Alice
step two. The claims recite the generic steps of creating a
base version of a spreadsheet, creating a new version of
the spreadsheet, and determining changes made to the
original version. These claims do not recite anything
“more than simply stat[ing] the [abstract idea] while
adding the words ‘apply it.’” Alice, 134 S. Ct. at 2357
(alterations in original) (quoting Mayo, 566 U.S. at 72).
“[T]he mere recitation of a generic computer cannot
transform a patent-ineligible abstract idea into a patent-
eligible invention.” Id. at 2358. We have considered
DET’s arguments that other claims of the ’146 patent,
including claims 27 and 28, provide an additional in-
ventive concept and find them unpersuasive.
                       CONCLUSION
    For the foregoing reasons, we conclude that, with the
exception of claim 1 of the ’551 patent, the asserted claims
of the Tab Patents are not directed to patent-ineligible
subject matter under Alice step one and therefore satisfy
§ 101. We determine, however, that the asserted claims
of the ’146 patent are directed to an abstract idea, provide
no inventive concept, and are therefore ineligible under
§ 101.
 AFFIRMED-IN-PART, REVERSED-IN-PART, AND
               REMANDED
                           COSTS
     No costs.